Citation Nr: 0620107	
Decision Date: 07/11/06    Archive Date: 07/21/06

DOCKET NO.  99-08 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial  compensable evaluation for 
calluses of the feet.  

2.  Entitlement to an initial compensable evaluation for 
frostbite of the right foot, prior to December 26, 2000.

3.  Entitlement to an initial compensable evaluation for 
frostbite of the left foot, prior to December 26, 2000.

4.  Entitlement to an effective date prior to December 26, 
2000 for a 30 percent rating for frostbite of the right foot.

5.  Entitlement to an effective date prior to December 26, 
2000 for a 30 percent rating for frostbite of the left foot.

6.  Entitlement to automobile and adaptive equipment or 
adaptive equipment only.

7.  Entitlement to an earlier effective date prior to 
September 1, 2000, for an additional allowance for a 
dependent child, V.W.

8.  Entitlement to clothing allowance.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly Jevtich


INTRODUCTION

The veteran served on active duty from June 1979 to November 
1982. 

This matter comes on appeal from an August 1998 decision by 
the St. Petersburg VA Regional Office which granted service 
connection for frostbite of the right foot and bilateral 
calluses, both evaluated as noncompensable, effective 
January 31, 1985, and denied service connection for frostbite 
of the left foot.  In May 2000, the veteran testified before 
the undersigned at a personal hearing.  In a September 2000 
decision, the Board granted service connection for frostbite 
of the left foot and remanded the issues of the evaluation of 
the frostbite of the feet and of bilateral calluses.  

In a May 2001 rating decision, the RO implemented the Board's 
grant of service connection for frostbite of the left foot 
and assigned a non-compensable rating effective May 26, 1998.  
In October 2001, the RO increased the disability ratings for 
frostbite of the left foot and right foot to 20 percent, 
respectively, from December 26, 2000.  In a May 2002 rating 
decision, the RO increased the disability ratings for 
frostbite of the left foot and right foot to 30 percent, 
respectively, from December 26, 2000.  A 30 percent rating 
for each foot is the current maximum rating.  The veteran 
appealed the effective date of the 30 percent ratings.  

In a July 2002 rating decision, the RO granted entitlement to 
a total disability rating based on individual unemployability 
(TDIU) effective January 2002.

The veteran has perfected his appeal as to the evaluations of 
his feet to the Board.  He therefore perfected his appeal as 
to the evaluation of frostbite of the right foot effective 
January 31, 1985, the evaluation of the frostbite of the left 
foot effective May 26, 1998, and the evaluation of the 
calluses effective January 31, 1985.  Although the veteran 
had been told that the increase to 30 percent for each foot 
represented a total grant of benefits, this is not proper.  
The RO failed to take any action per the Board's remand 
regarding the evaluation of the calluses and also did not 
take any action regarding the claims for higher ratings for 
frostbite of the right foot and left foot prior to December 
26, 2000, when the maximum rating was assigned at that time.  
To the extent that the RO might have inferred that the TDIU 
represented a total grant on appeal, as noted, the effective 
date of that action was January 2002.  

Also, the May 2002 rating decision, denied entitlement to 
automobile and adaptive equipment or adaptive equipment only.  
In an August 2002 determination, the RO added V.W., to the 
veteran's award of disability compensation benefits as an 
additional dependent.  The veteran appealed the issues of 
entitlement to automobile and adaptive equipment or adaptive 
equipment only, and entitlement to an earlier effective date 
prior to September 1, 2000, for an additional allowance for a 
dependent child, V.W.

In August 2003, the RO denied entitlement to clothing 
allowance.  The veteran also perfected an appeal as to that 
issue.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As noted above, the Board previously remanded this case in 
September 2000.  The AOJ was instructed to afford the veteran 
VA examinations and then reevaluate his feet for frostbite 
and calluses.  The veteran was thereafter examined.  The RO 
promulgated several rating decisions pertaining to the feet.  
However, the veteran's service-connected calluses were not 
reevaluated nor was a supplemental statement of the case 
issued.  The frostbite of the feet was eventually assigned 
the maximum rating, per foot, as of December 26, 2000.  
However, prior to that time, no reevaluation was undertaken 
nor was a supplemental statement of the case issued.  

The veteran has been notified several times to inform him 
that his benefits were granted in full with regard to the 
feet and requesting a response as to whether or not he wanted 
to continue his appeal.  He did not respond.  Nevertheless, 
as noted above, his benefits were not granted in full as he 
was granted non-compensable ratings for the frostbite of each 
foot, prior to December 26, 2000, and his calluses have 
remained non-compensable throughout the appeal period.  

In addition, during the pendency of the appeal period, there 
has been a significant change in the law with the enactment 
of the Veterans Claims Assistance Act (VCAA).  38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  First, VA has a 
duty to notify the veteran and his representative, if 
represented, of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 
5103. VA must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim, (2) that VA will seek to provide, and (3) that the 
claimant is expected to provide.  In what can be considered a 
fourth element of the requisite notice, VA must "also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 C.F.R. § 
3.159(b)(1); see 38 U.S.C.A. § 5103A(g).  Second, VA has a 
duty to assist the veteran in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A.  Additionally, 
the VA's duty to assist the veteran includes informing him of 
which evidence VA will provide and which evidence claimant is 
to provide.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); see also 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2005).

Also, during the pendency of this appeal, on March 3, 2006, 
the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the appellant was not provided with notice of 
the type of evidence necessary to establish a disability 
rating or effective date for the disability on appeal.  As 
this case is being remanded, the veteran should be notified 
in the VCAA notice of directives regarding a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded, and also 
includes an explanation as to the type of evidence that is 
needed to establish both a disability rating and an effective 
date.  

In light of the foregoing, the veteran should be sent a VCAA 
letter with regard to the issues pending since the Board's 
prior remand: (1) Entitlement to an initial  compensable 
evaluation for calluses of the feet; (2) Entitlement to an 
initial compensable evaluation for frostbite of the right 
foot, prior to December 26, 2000; and (3) Entitlement to an 
initial compensable evaluation for frostbite of the left 
foot, prior to December 26, 2000.

As noted in the introductory portion of this decision, 
following the Board's prior remand, the AOJ denied several 
issues which have since been perfected to the Board.  The 
veteran requested that he be afforded Travel Board hearings 
with regard to each of these issues.  Although he was 
scheduled for a Travel Board remand with regard to at least 
one of these issues, he was incarcerated, could not attend, 
and requests that he again be so scheduled, as indicated in 
the May 2006 informal hearing presentation.  The issues for 
which a Travel Board hearing should be scheduled are as 
follows:  (1) Entitlement to an effective date prior to 
December 26, 2000 for a 30 percent rating for frostbite of 
the right foot; (2)  Entitlement to an effective date prior 
to December 26, 2000 for a 30 percent rating for frostbite of 
the right foot; (3) Entitlement to automobile and adaptive 
equipment or adaptive equipment only; (4) Entitlement to an 
earlier effective date prior to September 1, 2000, for an 
additional allowance for a dependent child, V.W.; and (5) 
Entitlement to clothing allowance.  

The Board further notes that with regard to VCAA, the veteran 
has only been issued a letter with regard to the issue of 
Entitlement to automobile and adaptive equipment or adaptive 
equipment only.  As such, the requisite VCAA letter should be 
issued with regard to the remaining issues.  

Accordingly, this matter is REMANDED for the following 
actions:

1.  The AMC should review the record and 
ensure compliance with all notice and 
assistance requirements set forth in the VCAA 
and subsequent interpretive authority.  See, 
e.g., Pelegrini v. Principi, 18 Vet. App. 112 
(2004); VAOPGCPREC 7-2004 (July 16, 2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  A notice consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) must:  

(1) inform the claimant about the 
information and evidence not of record 
that is necessary to substantiate the 
claim; 
(2) inform the claimant about the 
information and evidence that VA will seek 
to provide; 
(3) inform the claimant about the 
information and evidence the claimant is 
expected to provide; and 
(4) request that the claimant provide any 
evidence in the claimant's possession that 
pertains to the claim.

The following issues require VCAA 
letters: 
(1)	Entitlement to an initial  
compensable evaluation for calluses of 
the feet; 
(2)	Entitlement to an initial 
compensable evaluation for frostbite 
of the right foot, prior to December 
26, 2000; 
(3)	Entitlement to an initial 
compensable evaluation for frostbite 
of the left foot, prior to December 
26, 2000;. 
(4)	Entitlement to an effective date 
prior to December 26, 2000 for a 30 
percent rating for frostbite of the 
right foot; 
(5)	Entitlement to an effective date 
prior to December 26, 2000 for a 30 
percent rating for frostbite of the 
left foot; 
(6)	Entitlement to an earlier effective 
date prior to September 1, 2000, for 
an additional allowance for a 
dependent child, V.W.; and 
(7)	Entitlement to clothing allowance.  

2.  The AMC should readjudicate the claims 
of: 
1) Entitlement to an initial  compensable 
evaluation for calluses of the feet; (2) 
Entitlement to an initial compensable 
evaluation for frostbite of the right foot, 
prior to December 26, 2000; and (3) 
Entitlement to an initial compensable 
evaluation for frostbite of the right foot, 
prior to December 26, 2000.  The claims 
should be readjudicated in light of all of 
the evidence of record.  If any issue remains 
denied, the veteran should be provided with a 
supplemental statement of the case as to any 
issue remaining on appeal, and afforded a 
reasonable period of time within which to 
respond thereto.  

3.  The veteran should be schedule for a 
Travel Board Hearing in connection with his 
appeal as to the issues of: 
(1) Entitlement to an effective date prior to 
December 26, 2000 for a 30 percent rating for 
frostbite of the right foot; (2)  Entitlement 
to an effective date prior to December 26, 
2000 for a 30 percent rating for frostbite of 
the left foot; (3) Entitlement to automobile 
and adaptive equipment or adaptive equipment 
only; (4) Entitlement to an earlier effective 
date prior to September 1, 2000, for an 
additional allowance for a dependent child, 
V.W.; and (5) Entitlement to clothing 
allowance.  Thereafter, the case should be 
returned to the Board for further appellate 
consideration.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	WAYNE M. BRAEUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2005),only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2005).

